Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reopening of Prosecution
In view of the appeal brief filed on 10/29/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilani (WO 2012/028164 A2) in view of Laskowski (US Patent 5798923A1).

As to claim 1, Bilani discloses a method comprising: selecting a plurality of projection systems based, at least in part, on geospatial data to be depicted in a global raster; projecting, for each projection system of the plurality of projection systems, the geospatial data onto a first projection in accordance with the projection system (Bilani, abstract, ”projecting surface data using a first projection method, thereby generating first intermediate data, projecting the surface data using a second projection method, thereby generating second intermediate data, and combining the first and second intermediate data to generate a projected map.” Page 3, “The surface data are related to locations on a surface, which is to be represented on the projected map. Each location of the surface is defined by a set of coordinates related to a one-, two-, three- or multi-dimensional coordinate system” page 4, “which enables a selection of appropriate projection methods for particular regions of the earth and allows for adjustment of factors influencing the combination of the intermediate data sets.”); 
identifying regions with Bilani, Page 14, “”furthermore are used to determine the distortions in the area. Given the fact, that distortions are proportional to the distance from the centre of the projection and given the fact that one of the remaining reference points p3 and p is farther from the centre than the other remaining reference point, the distortion is preferably tested at the farthest remaining reference point and the other remaining reference point is ignored. Thus, reference point p could be used to test the distortion and reference point j¾ could be ignored, since /?4 is farther away from the centre than /?3. Therefore, in a preferred embodiment, four reference points ρο, Ρχ, Ρι, and p\ are used to calculate the oblique pole Q and the distortions in order to determine a suitable weighting factor k.”); and 
merging the regions with (Bilani, page 4, “the projected map is represented by a set of data elements each related to a position (x, y) on a plain. The combining step is not restricted to a particular function or transformation. The combining may further comprise a spatiotemporal post-processing of the resulting data elements, such as smoothing, averaging, classification, thresholding, interpolation and other methods. For example two distinct source data elements of the surface data may result in two target data elements referring to two proximate locations or even the same location on the projected map. During post-processing both target data elements may be used to generate one single data element of the projected map combining or averaging the spatiotemporal characteristics of the two source data elements of the surface data.” Page 14, “Further reference points p\,pi, and p are selected for calculation of an oblique pole and for calculation of distortions in order to determine a suitable weighting factor k.”). 
Bilani does not explicitly discloses identifying regions with minimal distortion and merging the regions with minimal distortion. However Bilani suggest in Page 19, “it was found that the critical distortion can be decreased by 72% in relation to state of the art projection techniques.”. It is obvious for one of ordinary skill in the art to see Bilani targets the minimal distortion. 
Laskowshi teaches identifying regions with minimal distortion (Laskowshi, Fig. 2, minimize distortion function. Abstract, “minimize a function containing a selected set of distortion components normalized according to a predetermined set of relative weights. The selected distortion components may include distortion with respect to distance, angle, and area.”),
And merging the regions with minimal distortion to create the global raster (Laskowshi, Col 2, lines 1-21, “Any projection that is constructed by considering a combination of various kinds of distortions is called in cartography the compromise projection. In the past, the process of constructing a compromise projection (maintaining a balance among all kinds of distortions) was only qualitative in nature, and could be considered as much an "art" as an exact science. It was based on the subjective artistic insight of a designer through a tedious trial-and-error manual procedure. The best example of such work is Robinson's projection. The use of Laskowski's prior art distortion minimization technique just quantified the design tasks, such that the minimum-error projection could be found "automatically" by a computer. However, it did not convert the projection design into an exact science either. The intuitive element of "art" is still as prominent in Laskowski's procedure as it was for Robinson--neighter technique provides any clue or strategy how the relative composition of various kinds of distortions in the resultant compromise projection can be quantitatively controlled and used effectively for the design of minimum-error projections with the predictable distortion characteristics.”).
Bilani and Laskowshi are considered to be analogous art because all pertain to map projection. It would have been obvious before the effective filing date of the claimed invention to have modified Bilani with the features of “identifying regions with minimal distortion” and “merging the regions with minimal distortion to create the global raster” as taught by Laskowshi. The suggestion/motivation would have been in order to create better minimum-error projections (sometimes called compromise projections) in an efficient and quantitative (rather than qualitative) manner (Laskowshi, Col 2, lines 24-26).

As to claim 2, claim 1 is incorporated and the combination of Bilani and Laskowshi discloses identifying regions with minimal distortion in the first projections comprises: 
(Laskowshi, Col 1, lines 40-45, “Local measures of distortion embrace three kinds of cartographic distortions: distortion in area, distortion in shape, and a mixed distortion in area & shape. Local measures give the correct value of distortion only for small patches on the surface of the earth no bigger than a few kilometers across.” Col 4 , lines 50-52, “evaluating quantitatively the degree of distortion in a subject projection (using the reference projection as a distortion measurement standard)”); 
comparing, by the processor, the first measurements to the second measurements (Laskowshi, Col 6, lines 8-30); 
determining whether a difference between the first measurements and the second measurements exceeds a threshold (Col 6, lines, 33-37, 60-67); and 
based on determining that the difference between the first measurements and the second measurements does not exceed the threshold, indicating a region associated with the position as containing minimal distortion (Laskowshi, Col 2, lines 42-45, “The minimum-error projection in cartography is the projection which has the minimum amount of distortions (usually measured by the selected distortion component or by the Distortion Function)” Col 3, lines 27-30, “The design criteria means allow to specify the detailed directives how to measure distortions.” Col 12, lines 26-56. Col 16, lines 5-9, “inter-compare different types of distortions to get the extra information on the relative composition of distortions in the subject projection” Col 18, lines 13-20, “the directional analysis--displays only the distances oriented geographically within the specified range of azimuths, the magnitude analyses--displays only the distances with distortions within the specified range of values, the territorial analyses--displays only the distances contained within the specified region, the direction-magnitude analysis--determines the prevailing direction of maximum distortion, and so on.”).
The Examiner had taken an Official Notice that it would have been well-known in the art that a threshold may be used to enforce a requirement of a particular attribute in Office Action dated 2/12/2021.  The benefits of combining this well-known method would have been that a system could easily determine whether a requirement is satisfied and/or it would have been easier for a computer to implement the requirement.  After the combination of the well-known knowledge, the selection of the projection method and the location to apply the projection method is based whether a type of distortion is smaller than a threshold. 
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. 

As to claim 3, claim 2 is incorporated and the combination of Bilani and Laskowshi discloses determining the first measurements for the position within the first (Laskowshi, Col 10, lines, 45, “set of pairs of points to measure distance distortions called the distance distortion field” Col 11, lines 9-16, “for each distance in the distance distortion field (defined by a specific pair of beginning and end points) the required point in the sample point field is placed at the mid-latitude and mid-longitude location determined as follows: the mid-latitude is the average of latitudes of the beginning and end points, and the mid-longitude is the weighted average of longitudes of the beginning and end points, using cosines of latitudes of the beginning and end points as the numerical weights.” ); and 
determining a second distance between the position and the reference position within a global coordinate system of the geospatial data (Laskowshi, Col 11, lines 30-44, “The user can select the desired mathematical formula for each distortion component from a large set of distortion measures published in the cartographic literature, as well as the newly constructed measures having parameters modifiable by the user. The user can browse through the collection of available equations as well as through the associated graphical representations of each equation. The sources of formulas for distortion measures are scattered in the cartographic literature. The best collection can be found in (Meshcheryakov, 1965), (Biernacki, 1965), and (Canters and Decleir, 1989).” Col 11, lines 54-62, “we free ourselves from the dependence on the nominal scale of the map by considering instead of the actual Earth its perfect theoretical model, called the globe, reduced to the nominal scale of a map. Any measurement of distance on the Earth actually takes place on this perfect model. Comparisons of these distances on the globe with the corresponding distances on the map lead to the distortion analysis which is independent of the nominal scale of the map.”), 
wherein determining whether the difference between the first measurements and the second measurements exceeds the threshold comprises determining whether a difference between the first distance and the second distance exceeds the threshold (Laskowshi, Col 2, lines 42-45, “The minimum-error projection in cartography is the projection which has the minimum amount of distortions (usually measured by the selected distortion component or by the Distortion Function)” Col 3, lines 27-30, “The design criteria means allow to specify the detailed directives how to measure distortions.” Col 11, lines 54-62, “we free ourselves from the dependence on the nominal scale of the map by considering instead of the actual Earth its perfect theoretical model, called the globe, reduced to the nominal scale of a map. Any measurement of distance on the Earth actually takes place on this perfect model. Comparisons of these distances on the globe with the corresponding distances on the map lead to the distortion analysis which is independent of the nominal scale of the map.” Col 12, lines 26-56. Col 16, lines 5-9, “inter-compare different types of distortions to get the extra information on the relative composition of distortions in the subject projection” Col 18, lines 13-20, “the directional analysis--displays only the distances oriented geographically within the specified range of azimuths, the magnitude analyses--displays only the distances with distortions within the specified range of values, the territorial analyses--displays only the distances contained within the specified region, the direction-magnitude analysis--determines the prevailing direction of maximum distortion, and so on.”).

As to claim 4, claim 2 is incorporated and the combination of Bilani and Laskowshi discloses determining the first measurements for the position within the first projection and the second measurements for the position within the geospatial data comprises: determining a first azimuth of the position with respect to a first cardinal direction within a projected coordinate system of the first projection; and determining a second azimuth of the position with respect to the first cardinal direction within a global coordinate system of the geospatial data, wherein determining whether the difference between the first measurements and the second measurements exceeds the threshold comprises determining whether a difference between the first azimuth and the second azimuth exceeds the threshold (See claim 3 for “distance”. The different between claim 3 and 4 is related to azimuth with respect to the cardinal direction. Laskowshi discloses Col 18, lines 13-25, “Other related interactive analyses of distance distortion field can be performed by the user, some examples are: the directional analysis--displays only the distances oriented geographically within the specified range of azimuths, the magnitude analyses--displays only the distances with distortions within the specified range of values, the territorial analyses--displays only the distances contained within the specified region, the direction-magnitude analysis--determines the prevailing direction of maximum distortion, and so on. For each type of analysis the associated distortion statistics can be generated and displayed, such as the value and the location of the most distorted distance, least distorted distance, the displays (and values) of the most and the least distorted directions, the most and the least distorted sub-regions, and other types of statistics.” This suggests azimuth is one of factor for direction-magnitude distortion analysis. Col 35, lines 47-55, “Other related interactive analyses of distance distortion field can be performed by the user, some examples are: directional analysis--displays only the distances oriented geographically within the specified range of azimuths, magnitude analyses--displays only the distances with distortions within the specified range of values, territorial analyses--displays only the distances contained within the specified region, direction-magnitude analysis--determines the prevailing direction of maximum distortion, and so on.” Comparing azimuth is obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Also see US 2016/0196670 A1 to Bak et al. for comparing azimuth errors.)

As to claim 5, claim 1 is incorporated and the combination of Bilani and Laskowshi discloses applying an interpolation algorithm to the first projections (Bilani, page 4, “The combining may further comprise a spatiotemporal post-processing of the resulting data elements, such as smoothing, averaging, classification, thresholding, interpolation and other methods”) 

As to claim 6, claim 1 is incorporated and the combination of Bilani and Laskowshi discloses transforming each of the first projections in accordance with an indicated output projection system (Bilani, page 1, “Basically any mathematical function that transforms coordinates from the curved surface to the plain is regarded as a projection.” Page 4, “The combining step is not restricted to a particular function or transformation.”  Laskowshi, background, “The projection in cartography is any transformation of the globe on to a flat plane of a map. The mathematical formulas describing the projection transformation are called the mapping equations.”)

As to claim 7, claim 1 is incorporated and the combination of Bilani and Laskowshi discloses selecting the plurality of projection systems based, at least in part, on the geospatial data to be depicted in the global raster comprises: determining a number of projection systems to select for the plurality of projections systems based, at least in part, on an indicated level of resolution for the global raster; determining properties of the geospatial data; and identifying projection systems compatible with the properties of the geospatial data (Bilani, claim 1, Bilani, background, “size of the projected area, distortion of shape, accuracy of directions, and preservation of bearing, distance or scale.” Scale is level of resolution. page 7, “Preferably, the sampling is done at a resolution which is capable of sufficiently representing the relevant data on the map.”. Laskowshi, Col 21, lines 26-33, “The types of features included (like rivers, borders, . . . ), their attributes, and the level of generalization (which depends upon the desired map scale) can be user-controllable in real time.”).

As to claim 8, claim 1 is incorporated and the combination of Bilani and Laskowshi discloses merging the regions with minimal distortion to create the global raster comprises: storing each of the regions in memory (Bilani, abstract, “storage means for storing surface data, and one or more processing units connected to the storage means for projecting the surface data using a first projection method to generate first intermediate data, for projecting the surface data using a second projection method to generate second intermediate data, and for combining the first and second intermediate data to generate the projected map is disclosed.”); 
analyzing, by a processor, the regions in the memory to identify their geographic boundaries (Bilani, Page 2, “used at their boundaries or even outside of their projection scopes.” “the projection parameters of one central zone typically have to be used also at the boundaries and even for generating maps for the adjacent zones, which therefore leads to the abovementioned errors and distortions.” “It is also an object of the present invention to provide reliable projection techniques that allow for generation of maps with an improved accuracy for regions located at map boundaries and for large areas.”  Page 13, “the maps displaying large countries spanning over multiple zones 9 reveal distortions and irregularities on the boundaries of adjoined zones 9.”); and 
applying, by the processor, a mosaicking algorithm to merge the regions in accordance with the geographic boundaries (Bilani, page 4, “the corresponding data elements of the first and second intermediate data are combined to generate a projected map. Preferably, the projected map is represented by a set of data elements each related to a position (x, y) on a plain. The combining step is not restricted to a particular function or transformation. The combining may further comprise a spatiotemporal post-processing of the resulting data elements, such as smoothing, averaging, classification, thresholding, interpolation and other methods. For example two distinct source data elements of the surface data may result in two target data elements referring to two proximate locations or even the same location on the projected map. During post-processing both target data elements may be used to generate one single data element of the projected map combining or averaging the spatiotemporal characteristics of the two source data elements of the surface data.”)

As to claim 9, the combination of Bilani and Laskowshi discloses an apparatus comprising: a processor; and a machine-readable medium having program code executable by the processor to cause the apparatus to, select a plurality of projection systems based, at least in part, on geospatial data to be depicted in a global raster; project, for each projection system of the plurality of projection systems, the geospatial (See claim 1 for detailed analysis.).

As to claim 10, claim 9 is incorporated and the combination of Bilani and Laskowshi discloses the program code to identify regions with minimal distortion in the first projections comprises program code to: for each position of a plurality of positions, determine, by the processor, first measurements for the position within the first projection and second measurements for the position within the geospatial data; compare, by the processor, the first measurements to the second measurements; determine whether a difference between the first measurements and the second measurements exceeds a threshold; and based on a determination that the difference between the first measurements and the second measurements does not exceed the threshold, indicate a region associated with the position as containing minimal distortion (See claim 2 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Bilani and Laskowshi discloses the program code executable by the processor to cause the apparatus to determine the first measurements for the position within the first projection and the second measurements for the position within the geospatial data (See claim 3 for detailed analysis.).

As to claim 12, claim 10 is incorporated and the combination of Bilani and Laskowshi discloses the program code executable by the processor to cause the apparatus to determine the first measurements for the position within the first projection and the second measurements for the position within the geospatial data comprises program code executable by the processor to cause the apparatus to: determine a first azimuth of the position with respect to a first cardinal direction within a projected coordinate system of the first projection; and determine a second azimuth of the position with respect to the first cardinal direction within a global coordinate system of the geospatial data, wherein the program code executable by the processor to cause the apparatus to determine whether the difference between the first measurements and (See claim 4 for detailed analysis.).

As to claim 13, claim 9 is incorporated and the combination of Bilani and Laskowshi discloses comprising program code executable by the processor to cause the apparatus to apply an interpolation algorithm to the first projections (See claim 5 for detailed analysis.).

As to claim 14, claim 9 is incorporated and the combination of Bilani and Laskowshi discloses comprising program code executable by the processor to cause the apparatus to transform each of the first projections in accordance with an indicated output projection system (See claim 6 for detailed analysis.).

As to claim 15, claim 9 is incorporated and the combination of Bilani and Laskowshi discloses the program code executable by the processor to cause the apparatus to select the plurality of projection systems based, at least in part, on the geospatial data to be depicted in the global raster comprises program code to: determine a number of projection systems to select for the plurality of projections systems based, at least in part, on an indicated level of resolution for the global raster; (See claim 7 for detailed analysis.).

As to claim 16, claim 9 is incorporated and the combination of Bilani and Laskowshi discloses the executable by the processor to cause the apparatus to merge the regions with minimal distortion to create the global raster comprises: analyze, by the processor, the regions to identify their geographic boundaries; and apply, by the processor, a mosaicking algorithm to merge the regions in accordance with the geographic boundaries (See claim 8 for detailed analysis.).

As to claim 17, the combination of Bilani and Laskowshi discloses one or more non-transitory machine-readable media comprising program code, the program code to: select a plurality of projection systems based, at least in part, on geospatial data to be depicted in a global raster; project, for each projection system of the plurality of projection systems, the geospatial data onto a first projection in accordance with the projection system; apply an interpolation algorithm to the first projections; transform each of the first projections in accordance with an indicated output projection system; identify regions with minimal distortion in the transformed first projections; and merge the regions with minimal distortion to create the global raster (See claim 1, 5-6 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Bilani and Laskowshi discloses the program code to identify regions with minimal distortion in the first projection comprises program code to: for each position of a plurality of positions, determine, by a processor, first measurements for the position within the first projection and second measurements for the position within the geospatial data; compare, by the processor, the first measurements to the second measurements; determine whether a difference between the first measurements and the second measurements exceeds a threshold; and based on a determination that the difference between the first measurements and the second measurements does not exceed the threshold, indicate a region associated with the position as containing minimal distortion (See claim 2 for detailed analysis.).

As to claim 19, claim 18 is incorporated and the combination of Bilani and Laskowshi discloses the program code to determine the first measurements for the position within the first projection and the second measurements for the position within the geospatial data comprises program code to: determine a first distance between the position and a reference position within a projected coordinate system of the first projection; and determine a second distance between the position and the reference position within a global coordinate system of the geospatial data, wherein the program (See claim 3 for detailed analysis.).

As to claim 20, claim 17 is incorporated and the combination of Bilani and Laskowshi discloses the program code to select the plurality of projection systems based, at least in part, on the geospatial data to be depicted in the global raster comprises program code to: determine a number of projection systems to select for the plurality of projections systems based, at least in part, on an indicated level of resolution for the global raster; determine properties of the geospatial data; and identify projection systems compatible with the properties of the geospatial data (See claim 7 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613